                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 RESHAWN MONTA LUNSFORD,

        Plaintiff,                                Case No. 3:19-cv-00082

 v.                                               Judge Eli J. Richardson
                                                  Magistrate Judge Alistair E. Newbern
 CITY OF GOODLETTSVILLE, et al.,

        Defendants.


                                  MEMORANDUM ORDER

       This civil rights action stems from pro se and in forma pauperis Plaintiff Reshawn Monta

Lunsford’s arrest on September 18, 2018. (Doc. No. 1.) Lunsford alleges that, during his arrest,

Defendant Goodlettsville Police Officer George Forbes shocked him with a Taser eight times,

leaving Lunsford with sixteen burn marks on his back and neck. (Id.) Lunsford asserts a claim

against Forbes under 42 U.S.C. § 1983 for excessive use of force. (Id.) Lunsford has moved for

summary judgment on that claim (Doc. No. 16) and has filed a motion to amend his complaint to

add a claim that, after his arrest, his blood was drawn at Metro General Hospital without his

consent and without a warrant in violation of the Fourth Amendment (Doc. No. 22). The Court

stayed briefing of Lunsford’s motion for summary judgment pending resolution of Lunsford’s

motion to amend. (Doc. No. 26.) For the reasons that follow, Lunsford’s motion to amend is futile

and his motion for summary judgment is procedurally improper. Accordingly, Lunsford’s motion

to amend will be denied and his motion for summary judgment will be administratively terminated

without prejudice to refiling in compliance with this Court’s Local Rules.
I.      Factual and Procedural Background

        Lunsford filed this action pro se on January 16, 2019. (Doc. No. 1.) According to the

 allegations of Lunsford’s complaint, which are taken as true at this stage of the litigation, Lunsford

 had an argument with his ex-girlfriend at the Rodeway Inn Hotel in Goodlettsville, Tennessee, and

 she called the police. (Id.) Forbes questioned Lunsford outside the hotel while Defendant Officer

 Wright separately questioned Lunsford’s ex-girlfriend in her hotel room. (Id.) Wright exited the

 room and ordered Lunsford to get out of his car and place his hands behind his back. (Id.) Lunsford

 stated that he would place his hands on top of the car and asked why he was being arrested. (Id.)

 Suddenly, Lunsford was surrounded by five officers, four of whom grabbed him by his arms. (Id.)

 Lunsford told the officers that that he had a shoulder injury and was worried that they were going

 to be rough with him. (Id.) The officers ordered Lunsford to put his hands behind his back. Forbes

 threatened to tase Lunsford, who responded that Forbes could go ahead and tase him because he

 was protected by God. (Id.) Forbes tased Lunsford eight times. (Id.) An officer hit Lunsford over

 the top of the head, bringing him to the ground. (Id.)

        After he was handcuffed and placed in a police car, Lunsford demanded medical attention.

 (Id.) Forbes accompanied Lunsford to the hospital in an ambulance. (Id.) The altercation left

 Lunsford with sixteen Taser burn marks on his back and neck, a split lip, a black eye, and cuts on

 his wrists from the handcuffs. (Id.) Lunsford’s complaint asserts claims of excessive force against

 Forbes, Wright, the City of Goodlettsville Police Department, and the City of Goodlettsville under

 42 U.S.C. § 1983 and seeks $1,750,000.00 in damages. (Id.)

        The Court granted Lunsford’s application to proceed in forma pauperis and screened his

 complaint under 28 U.S.C. § 1915(e)(2). (Doc. Nos. 4, 5.) The Court dismissed Lunsford’s claim

 against the City of Goodlettsville Police Department, finding that the Department is a division of



                                                   2
the City of Goodlettsville and is not subject to suit under § 1983 as a separate legal entity. (Id.)

The Court then dismissed Lunsford’s claim against the City of Goodlettsville, concluding that

Lunsford did not identify any City of Goodlettsville policy that had caused him harm. (Id.) The

Court also dismissed Lunsford’s claim against Wright, finding that Lunsford had not alleged that

Officer Wright took any particular action against him that constituted excessive force. (Id.)

Lunsford’s excessive force claim against Forbes was allowed to proceed. 1 (Id.)

        Lunsford has filed a motion for summary judgment (Doc. No. 16) but has not filed a

memorandum of law or a statement of undisputed material facts in support of that motion. Lunsford

has also filed a motion to amend his complaint to add a claim asserting that his Fourth Amendment

rights were violated at Metro General Hospital after his arrest when his blood was drawn without

his consent and without a warrant. (Doc. No. 22.)

        On August 6, 2019, the Court entered an order staying briefing of Lunsford’s motion for

summary judgment until the motion to amend is resolved. (Doc. No. 26.) The Court also found

that Lunsford’s motion to amend did not comply with this Court’s Local Rule 15.01 because it

was not accompanied by a proposed signed amended complaint that restates the entirety of the

complaint with amendments incorporated. (Id. (citing M.D. Tenn. R. 15.01(a)(1) (supporting

papers), 15.01(b) (form of amended pleading)).) The Court gave Lunsford until August 20, 2019,

to file a motion to amend and a proposed amended complaint that complies with the Local Rules.

(Id.)



1
        Lunsford’s claim against Forbes also survived Forbes’s motion to dismiss, in which Forbes
argued that, because Lunsford pleaded guilty to resisting arrest in connection with the September
18, 2018 incident, the § 1983 excessive force claim was an improper attack on that conviction that
should have been brought as a petition for the writ of habeas corpus. (Doc. Nos. 9, 10, 21, 23.) The
Court found that Lunsford was not in custody long enough to petition for habeas relief and was
therefore able to pursue his excessive force claim under § 1983. (Doc. Nos. 21, 23.)

                                                 3
             On August 14, 2019, Lunsford filed an amended complaint that repeats his excessive force

  allegations and adds allegations regarding events that took place after his arrest. (Doc. No. 27.)

  Lunsford alleges that Forbes did not offer him first aid after his arrest and Lunsford had to demand

  medical attention. (Id.) At Metro General Hospital, a nurse told Lunsford that his blood would be

  drawn whether or not he consented, leaving him “under the impression that [he] had no choice for

  the blood test.” (Id. at PageID# 126.) Lunsford states that his amended complaint asserts claims

  under 42 U.S.C. § 1983 “for being excessively tased, . . . [n]ot being offered first aid by Officer

  Forbes[,]” and for “drawing [his] blood without a warrant or cause.” (Id.) The amended complaint

  names the City of Goodlettsville and Forbes as defendants. (Doc. No. 27.)

             Forbes responded in opposition to Lunsford’s motion to amend, arguing that Lunsford

  failed to comply with the Court’s August 6, 2019 order and that amendment of the complaint is

  futile because Lunsford has failed to allege that any delay in receiving medical attention harmed

  him or that Forbes was responsible in any way for the drawing of Lunsford’s blood. (Doc. No. 29.)

  Lunsford filed a reply conceding that “Forbes may not have ordered the blood draw,” but asserting

  that one of Forbes’s superiors did and that the City of Goodlettsville should be held liable as that

  officer’s employer. (Doc. No. 30, PageID# 138.)

II.          Motion to Amend

             Federal Rule of Civil Procedure 15(a)(2) provides that district courts should “freely” grant

      a motion for leave to amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

      Supreme Court has explained that,

             [i]n the absence of any apparent or declared reason—such as undue delay, bad faith
             or dilatory motive on the part of the movant, repeated failure to cure deficiencies
             by amendments previously allowed, undue prejudice to the opposing party by virtue
             of allowance of the amendment, futility of the amendment, etc.—the leave sought
             should, as the rules require, be “freely given.”



                                                      4
Leary v. Daeschner, 349 F.3d 888, 905 (6th Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178,

182 (1962)).

        Here, the only question is whether Lunsford’s proposed claims based on Forbes’s failure

to offer first aid and the nonconsensual blood draw at Metro General Hospital are futile or would

survive a motion to dismiss under Rule 12(b)(6). See Rose v. Hartford Underwriters Ins. Co., 203

F.3d 417, 420 (6th Cir. 2000). In analyzing a motion under that rule, the Court must “construe the

complaint in the light most favorable to the plaintiff, accept all of the complaint’s factual

allegations as true, and determine whether the plaintiff undoubtedly can prove no set of facts in

support of the claims that would entitle [him to] relief.” Hayward v. Cleveland Clinic Found., 759

F.3d 601, 608 (6th Cir. 2014) (quoting Aho v. Cleveland-Cliffs, Inc., 219 F. App’x 419, 422 (6th

Cir. 2007)). Federal Rule of Civil Procedure 8(a)(2) requires only that a complaint contain “a short

and plain statement of the claim[.]” Fed. R. Civ. P. 8(a)(2). However, “[t]he factual allegations in

the complaint need to be sufficient to give notice to the defendant as to what claims are alleged,

and the plaintiff must plead ‘sufficient factual matter’ to render the legal claim plausible, i.e., more

than merely possible.” Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)).

        “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A plaintiff must plead more than “labels

and conclusions,” “a formulaic recitation of the elements of a cause of action,” or “naked assertions

devoid of further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 555, 557). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Because Lunsford



                                                   5
proceeds pro se, the Court construes his allegations “liberally” and holds his proposed amended

complaint “to less stringent standards than formal pleadings drafted by lawyers[.]” Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Forbes’s alleged failure to offer Lunsford first aid implicates the right of pretrial detainees

under the Due Process Clause of the Fourteenth Amendment to “adequate medical treatment[.]”

Garretson v. City of Madison Heights, 407 F.3d 789, 795 (6th Cir. 2005). The Sixth Circuit has

long “analyzed Fourteenth Amendment pretrial detainee claims and Eighth Amendment prisoner

claims ‘under the same rubric.’” 2 Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (quoting

Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)); see also Garretson, 407

F.3d at 795 (explaining that a pretrial detainee’s right to adequate medical care is “analogous to

the Eighth Amendment rights of prisoners”). Stating an Eighth Amendment claim for deliberate

indifference to serious medical needs requires a plaintiff to allege facts sufficient to support the

claim’s objective and subjective components. Reilly v. Vadlamudi, 680 F.3d 617, 624 (6th Cir.

2012). To satisfy the objective component, Lunsford must allege facts that “establish the existence



2
        The Supreme Court’s decision in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), which
addressed a pretrial detainee’s excessive force claim under the Fourteenth Amendment, has caused
some courts to ask whether a pretrial detainee alleging an unconstitutional denial of medical care
must prove the subjective component of a deliberate indifference claim. See Richmond v. Huq, 885
F.3d 928, 938 n.3 (6th Cir. 2018) (collecting cases); Waddell v. Lloyd, No. 16-14078, 2019 WL
1354253, at *4 (E.D. Mich. Mar. 26, 2019) (same). In Kingsley, the Court effectively eliminated
the subjective component of excessive force claims for pretrial detainees, holding that a pretrial
detainee—who retains the presumption of innocence—need only show “that the force purposely
or knowingly used against him was objectively unreasonable.” Kingsley, 135 S. Ct. at 2473. The
Sixth Circuit has suggested that Kingsley warrants reconsideration of circuit precedent that
requires subjective and objective showings by pretrial detainees alleging deliberate indifference to
their medical needs. See Richmond, 885 F.3d at 938 n.3 (finding that the “shift in Fourteenth
Amendment deliberate indifference jurisprudence calls into serious doubt whether [plaintiff] need
even show that the individual defendant-officials were subjectively aware of her serious medical
conditions and nonetheless wantonly disregarded them”). The Court need not weigh in on that
question in this case, however, as Lunsford has failed to plead the objective component of a
deliberate indifference claim that would be required even if Kingsley were extended to that context.
                                                 6
of a ‘sufficiently serious’ medical need.” Id. (quoting Blackmore v. Kalamazoo Cty., 390 F.3d 890,

895 (6th Cir. 2004)). The subjective component is satisfied by allegations that the defendant “acted

with ‘a sufficiently culpable state of mind in denying medical care.’” Id. Lunsford has failed to

make sufficient allegations in support of the subjective and objective components of his deliberate

indifference claim.

       Lunsford can meet the objective component of his claim by alleging that his injuries were

“‘diagnosed by a physician as mandating treatment’” or that they were “so obvious that even a

layperson would easily recognize the necessity for a doctor’s attention” and medical care was not

provided “‘within a reasonable time frame.’” Mattox v. Edelman, 851 F.3d 583, 598 (6th Cir. 2017)

(quoting Blackmore, 390 F.3d at 897, 899–900). Lunsford does not allege that his injuries were

diagnosed by a physician as mandating treatment. He therefore must allege facts to show that his

need for medical care would have been obvious to a lay person and care was not provided in a

reasonable timeframe. Lunsford has not met that burden. Lunsford alleges that, before he was

taken to the hospital, Forbes did not offer him first aid. But Lunsford does not allege that his need

for medical care before arriving at the hospital was obvious or that the medical care he received at

the hospital was unreasonably delayed. Thus, even if a lay person would have known that Lunsford

needed medical care immediately after being arrested, Lunsford has not alleged that he was

deprived of that care for an unreasonable period of time. See Shoup v. Doyle, 974 F. Supp. 2d

1058, 1083 (S.D. Ohio 2013) (finding that plaintiff failed to plead that medical care was not

provided in a reasonable amount of time where she “d[id] not allege how long she spent in custody”

before she was released and taken to a hospital). In the absence of such allegations, Lunsford has

failed to plead the objective component of a deliberate indifference claim. See Mattox, 851 F.3d at

598.



                                                 7
        To establish the subjective prong, Lunsford must make allegations sufficient to show “that

[Forbes] subjectively perceived facts from which to infer substantial risk to [Lunsford], that

[Forbes] did in fact draw the inference, and that [Forbes] then disregarded that risk.’” Shoup, 974

F. Supp. 2d at 1082 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)). Forbes’s

failure to offer Lunsford first aid at the scene of his arrest, by itself, does not support the inference

that Forbes disregarded a substantial risk of harm to Lunsford. This is especially true given that

Forbes then accompanied Lunsford as he was taken for treatment at Metro General Hospital. Cf.

id. at 1083 (concluding that plaintiff had satisfied subjective component by alleging that defendant

police officer mocked plaintiff’s repeated requests to be taken to the hospital). Lunsford has thus

also failed to plead the subjective component of his claim.

        Nor has Lunsford stated a claim for violation of his Fourth Amendment rights. Lunsford is

correct that “[a] blood draw is a search of the person” under the Fourth Amendment and a

warrantless blood draw is thus constitutional only if it is “reasonable.” Mitchell v. Wisconsin, 139

S. Ct. 2525, 2534 (2019). But, to state a claim under 42 U.S.C. § 1983 for violation of his Fourth

Amendment rights, Lunsford “must allege, with particularity, facts that demonstrate what each

defendant did to violate” those rights. Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 564 (6th

Cir. 2011) (emphasis in original). Lunsford has not alleged that Forbes ordered the warrantless

blood draw or otherwise actively participated in it. Instead, Lunsford concedes that one of Forbes’s

superiors likely ordered the blood draw and that an unidentified nurse was the one who performed

it. 3 Lunsford has therefore failed to state a Fourth Amendment claim against Forbes. See McRavion



3
        Lunsford has not named the nurse as a defendant. To the extent that Lunsford intended to
assert a Fourth Amendment claim against the nurse, it fails. “[M]edical professionals do not violate
the Constitution where they rely on law enforcement officers’ Fourth Amendment
determinations.” Bustillos v. El Paso Cty. Hosp. Dist., 891 F.3d 214, 220–21 (5th Cir. 2018)
(collecting cases). That is because “[n]urses and other medical personnel have neither the training
                                                   8
v. Cline, No. 5:18-cv-53, 2019 WL 3821820, at *4 (W.D.N.C. Aug. 14, 2019) (finding that plaintiff

had failed to plead a Fourth Amendment claim against law enforcement officer defendant where

plaintiff had not alleged that officer “conducted the search, ordered the search, or even participated

in the search”).

       Lunsford argues that the City of Goodlettsville should be held liable as Forbes’s employer,

but “a municipality cannot be held liable solely because it employs a tortfeasor—or, in other words,

a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Garretson,

407 F.3d at 795 (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691

(1978)). As the Court found when it dismissed Lunsford’s excessive force claim against the City

of Goodlettsville, a city is liable only if “‘action pursuant to official municipal policy of some

nature caused a constitutional tort.’” Id. “Thus, to state a municipal liability claim, [Lunsford] must

adequately allege ’(1) the existence of an illegal official policy or legislative enactment; (2) that

an official with final decision making authority ratified illegal actions; (3) the existence of a policy

of inadequate training or supervision; or (4) the existence of a custom of tolerance [of] or

acquiescence [to] federal rights violations.’” Wright v. Fentress Cty., 313 F. Supp. 3d 886, 888

(M.D. Tenn. 2018) (second and third alterations in original) (quoting Burgess v. Fischer, 735 F.3d

462, 478 (6th Cir. 2013)). Lunsford’s proposed amended complaint does not include allegations




nor the information that would be necessary to second-guess police determinations regarding
probable cause, exigent circumstances, and the like.” Id. (quoting Marshall v. Columbia Lea Reg’l
Hosp., 345 F.3d 1157, 1180 (10th Cir. 2003)). Lunsford alleges that his “arrest ha[d] a blood test
with no warrant” (Doc. No. 27, PageID# 126) and that a City of Goodlettsville officer ordered the
blood test (Doc. No. 30). Because Lunsford has not alleged anything that would suggest that it was
unreasonable for the nurse to follow that order, he has failed to state a Fourth Amendment claim
against the nurse.

                                                   9
    to support any of these theories of municipal liability for the warrantless blood draw. He has

    therefore failed to state a Fourth Amendment claim against the City of Goodlettsville. 4

              Because Lunsford’s proposed deliberate indifference and Fourth Amendment claims could

       not withstand a motion to dismiss, amending the complaint to add them would be futile. Lunsford’s

       motion to amend will be denied. 5

III.          Motion for Summary Judgment

              Under Local Rule 7.01(a)(2), “every motion that may require the resolution of an issue of

    law must be accompanied by a separately filed memorandum of law citing supporting

    authorities[.]” M.D. Tenn. R. 7.01(a)(2) (motion and supporting memorandum). Local Rule 56.01

    governs motions for summary judgment and provides that any such motion “must be accompanied

    by a separate, concise statement of the material facts as to which the moving party contends there

    is no genuine issue for trial.” M.D. Tenn. R. 56.01(b) (statement of undisputed material facts).

    Local Rule 56.01(b) exists “‘to prevent parties from unfairly shifting the burdens of litigation to



    4
           Lunsford does allege, in his reply in support of his motion to amend, that an unidentified
   “superior[ ]” of Forbes ordered the blood draw. (Doc. No. 30, PageID# 139.) That allegation is too
   vague and conclusory to support the inference that an official with final decision-making authority
   authorized the blood draw such that the City of Goodlettsville should be held liable. See Stillwagon
   v. City of Delaware, 175 F. Supp. 3d 874, 904 (S.D. Ohio 2016) (finding that plaintiff had failed
   to state a § 1983 claim against municipality where plaintiff sought to hold municipality liable for
   decisions made by a detective division sergeant but failed to allege anywhere that the sergeant
   “had authority to make final and unreviewable decisions such that [the sergeant] would constitute
   an official with final decision making authority”).
    5
           Although neither Lunsford’s motion to amend nor Forbes’s opposition to it mentions this,
   Lunsford’s proposed amended complaint concludes with a request that the Court “clear [his]
   background” of the convictions of resisting arrest and assault on a police officer stemming from
   Lunsford’s arrest on September 18, 2018. (Doc. No. 27, PageID# 126.) “In very limited
   circumstances, federal courts have expunged criminal records pursuant to their authority under
   [§ 1983.]” Brian R. Means, Federal Habeas Manual § 13:25 (2019). In the absence of any
   allegations from Lunsford explaining how his convictions—entered after a guilty plea—violated
   federal law, amendment of the complaint to add a request for expungement of those convictions
   would be futile.
                                                      10
the court[,]’” Matthews v. Copeland, 286 F. Supp. 3d 912, 916 (M.D. Tenn. 2017) (quoting Caban

Hernandez v. Philip Morris USA, Inc., 486 F.3d 1, 7 (1st Cir. 2007)), and to ensure that a party

facing a motion for summary judgment has adequate notice of and an opportunity to respond to

the movant’s claim that certain facts are undisputed. “Each fact must be set forth in a separate,

numbered paragraph . . . [and] be supported by specific citation to the record.” M.D. Tenn. R.

56.01(b) (statement of undisputed material facts). The movant must insert the word “response”

after each numbered paragraph and allow the nonmoving party “sufficient space to respond to the

assertion that the fact is undisputed.” Id. “The requirement that a statement of undisputed material

facts in the described format must accompany any motion for summary judgment applies to pro

se parties[,]” although pro se litigants do not have to provide a copy of the statement of undisputed

material facts in an editable electronic format. Id.; see also Matthews, 286 F. Supp. 3d at 915

(finding that “‘it is incumbent upon litigants, even those proceeding pro se, to follow the . . . rules

of procedure,’ and this includes ‘local and state court rules’” (quoting Fields v. Cty. of Lapeer, No.

99-2191, 2000 WL 1720727, at *2 (6th Cir. Nov. 8, 2000))).

       Lunsford’s motion for summary judgment is not accompanied by a memorandum of law

or a statement of undisputed facts and therefore is not properly before the Court. Accordingly, that

motion will be administratively terminated without prejudice to refiling in compliance with the

Court’s Local Rules.




                                                  11
IV.       Conclusion

          For the foregoing reasons, Lunsford’s motion to amend (Doc. No. 22) is DENIED. The

   Clerk’s Office is DIRECTED to ADMINISTRATIVELY TERMINATE Lunsford’s motion for

   summary judgment (Doc. No. 16) without prejudice to refiling in compliance with the Court’s

   Local Rules.

          It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




                                               12
